818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis Keith MASSEY, Plaintiff-Appellant,v.Judge Richard J. JAMBORSKY;  Fairfax County SheriffDepartment, Defendant- Appellee, a  andDeputy Zoerb;  Deputy Von Beulawitz;  Nurse Armstrong;  OneDeputy Unknown;  Jessie Wismer;  Nurse Gamotis, Defendants.
No. 87-6020.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1987.Decided May 4, 1987.

Dennis Keith Massey, appellant pro se.
Neil Anthony Gordon McPhie, Office of the Attorney General, for appellee Jamborsky.
Robert S. Corish, Slenker, Brandt, Jennings & Johnston, for appellee Fairfax County Sheriff Department.
Before HALL, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dennis Keith Massey, a Virginia inmate, appeals from the district court order dismissing his claims against Judge Richard J. Jamborsky and the Fairfax County Sheriff's Department.  We dismiss the appeal as interlocutory.


2
Under 28 U.S.C. Sec. 1291, this Court only has jurisdiction to review final decisions of the district court.  A final decision disposes of all issues in dispute as to all parties.  "Federal appellate jurisdiction generally depends on the existence of a decision by the District Court that 'ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.' "    Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978) (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).  The record before us indicates that final judgment has not been entered.


3
Although the district court dismissed the claims against Judge Jamborsky and the Fairfax County Sheriff's Department, Fed.  R. Civ. P. 54(b) indicates that for an order to be considered final in cases involving multiple claims or multiple parties, the district court must make "an express determination that there is no just reason for delay and ... an express direction for the entry of judgment."    No such determination or direction has been made in this case.


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED. and ... an express direction for the entry of judgment."    No such determination or direction has been made in this case.


6
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


7
DISMISSED.